Citation Nr: 0938544	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include PTSD.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for migraine headaches.

4.  Propriety of the determination that disabilities incurred 
as a result of a motor vehicle accident in August 2002 were 
due to the Veteran's willful misconduct.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 line of duty/willful 
misconduct determination and a July 2005 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).

The Veteran testified at an August 2009 hearing held at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2005, the RO reached an administrative decision 
finding that the Veteran's disabilities as a result of an 
August 2002 motor vehicle accident were the result of his own 
willful misconduct.  Although a copy of this decision is 
contained in the claims file, it appears the Veteran was 
never formally notified of the determination and his 
appellate rights in connection with it.

The Veteran was notified of the July 2005 rating decision 
denying service connection for a psychiatric disorder, 
however.  This decision cited the willful misconduct 
determination as the reason for denial.  In his July 2006 
notice of disagreement (NOD), the Veteran clearly disputes 
the willful misconduct determination.  This is a timely NOD 
to the administrative denial, as it was within one year of 
the first notice of that unfavorable decision.  38 C.F.R. 
§ 20.302.  

No statement of the case (SOC) has been issued regarding the 
appeal of the willful misconduct determination.  When an NOD 
has been filed with regard to an issue, and an SOC has not 
been issued, the appropriate Board action is to remand the 
issue to the agency of original jurisdiction for issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus 
the willful misconduct/line of duty determination is being 
remanded for issuance of an SOC and to give the appellant the 
opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 
2005); 38 C.F.R. § 19.26 (2005); See Manlincon v. West, 12 
Vet. App. 238 (1999).  

The remand of this issue also requires remand of the 
inextricably intertwined issues of service connection for a 
psychiatric disorder and migraine headaches.  The 
determination of service connection in those instances is 
dependent upon the line of duty determination, as the Veteran 
has alleged both arose out of the August 2002 accident.  The 
Veteran has alternatively alleged that his psychiatric 
problems predated the accident, but this allegation must be 
considered as part and parcel of the larger claim.

With regard to the claim of service connection for a sinus 
condition, remand is required for compliance with VA's duty 
to assist the Veteran in procuring relevant treatment 
records, including service treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The RO has certified that the Veteran's service treatment 
records are not available, as all reasonable steps to obtain 
them have been taken and further efforts would be futile.  
Requests have been made of VA's Records Management Center 
(RMC), which forwarded all available records.  These consist 
of dental treatment records; RMC certified in October 2004 
that no additional records were in its possession.  The 
Veteran was requested to provide copies of service treatment 
records in his possession, or alternative records, but was 
unable to do so.

The RO also requested clinical, or inpatient, records from 
the base at RAF Lackenheath, England, through the National 
Personnel Records Center (NPRC).  Clinical records are 
maintained separately from the individual records of the 
Veteran.  NPRC responded in June 2009 that the time period 
requested by the RO, from August 1999 to August 2003, 
exceeded the one year limitation for searches of clinical 
records.  The Veteran has stated, however, that he was 
treated at RAF Lackenheath only from October 2001 to November 
2001, well within the specified limitation for conducting a 
search.  A remand is necessary so that the RO can make a new 
request for clinical records related to sinus and nose 
treatment.

No further development is required of military sources for 
mental health treatment records.  Such records are never 
associated with a Veteran's service treatment records, and 
are instead maintained by the treating facility for a period 
of five years after the last visit.  At that time they are 
destroyed.  VA Adjudication Procedures Manual M21-1MR, Part 
III, Subpart iii, Chapter 2, Section A, Topic 1, Block a; see 
also Historical M21-1, Part III, Chapter 4, Subpart II, 
Paragraph 4.03(b).  More than five years has passed since the 
last possible date of in-service mental health treatment.

The RO must, however, conduct further development for records 
from other sources, such as the criminal court or the 
prosecutor's office in Pima County, Arizona.  The Veteran's 
criminal trial related to the August 2002 accident was 
conducted within five years of his last mental health 
treatment, and it is possible that the court system obtained 
some of those records in connection with the trial.  At least 
one doctor, Dr. BRJ, has stated that his records were in the 
possession of, or their release was controlled by, the court.

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1. Contact the Veteran and request 
properly executed VA Form 21-4142s, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for the Pima County, Arizona, 
Superior Court and the County Attorney.  
Upon receipt of the releases, take 
appropriate steps to obtain treatment 
records from the files of each, if any.

The Veteran should be informed that, in 
the alternative, he may submit copies of 
the records himself directly to VA.

2.  Obtain updated treatment records from 
the VA medical center in Tucson, Arizona, 
as well as all associated clinics or other 
VA facilities identified in the record, 
from October 2004 to the present.

3.  Submit an appropriate request for 
clinical records regarding treatment of a 
sinus or nasal condition at the base at 
RAF Lackenheath, England, for the period 
of September 2001 to December 2001, to 
NPRC.

4.  Provide a Statement of the Case which 
addresses the determination of willful 
misconduct in connection with the August 
2002 motor vehicle accident.  If, and only 
if, an appeal is perfected by a timely 
filed substantive appeal, this issue should 
be certified to the Board.

5.  Then, review the claims file to ensure 
that all the foregoing development has 
been completed and arrange for any 
additional development indicated.  Then, 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, issue an 
SSOC and provide the Veteran and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



